Citation Nr: 0518463	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  04-07 558A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from November 1945 to May 
1946 and from November 1948 to February 1950.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs Regional Office (RO) in 
Pittsburgh, Pennsylvania.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

In March 2005, the veteran submitted additional evidence at a 
videoconference hearing without a signed waiver of initial 
consideration by the agency of original jurisdiction (AOJ).  
The evidence received consists of outpatient treatment 
records dated from 1973 to 1989.  A Supplemental Statement of 
the Case has not been prepared with respect to the additional 
evidence received, and RO consideration has not been 
undertaken.  

Additionally, it appears that there are other reasons for 
remanding the case.  

The veteran contends that he is unemployable due to his 
service-connected disabilities, which are: grade I 
spondylolisthesis, L3 on L4 rated as 40 percent disabling; 
residuals of fracture of the left ischium rated as 20 percent 
disabling; residuals of fracture of the left clavicle rated 
as 10 percent disabling; and traumatic stricture of the 
urethra rated as 10 percent disabling.  The combined rating 
is 60 percent.  

The veteran's service-connected disabilities clearly affect 
his employability to some degree.  However, the record is not 
clear whether he is capable of performing the physical and 
mental acts required for employment.  Statements from the 
veteran indicate that he worked for 39 years as cameraman for 
a television station.  He retired in 1991 at the age of 65.  
He has testified that his VA treating physicians have 
indicated that he was physically unable to hold any type of 
gainful employment due to his service connected disabilities.  
However, more recently, in June 2003, a VA physician opined 
that the veteran was employable in at least a sedentary 
capacity.  

At a videoconference hearing in March 2005, the veteran, 
through his representative, challenged the adequacy of the 
June 2003 examination as too dated to properly be considered 
contemporaneous.  Although the Board finds that the 
examination is not unduly remote and does not on its face 
appear to reflect any inadequacies in the evaluation of the 
veteran's service-connected disabilities, in fairness to the 
veteran, additional development is in order.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who treated the 
veteran for any disability since June 
2002.  After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran be provided the 
opportunity to obtain and submit those 
records for VA review.  

2.  The veteran should be referred for a 
VA general medical examination.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The examiner 
should offer an opinion regarding the 
effect of the veteran's service-connected 
disabilities upon his ability to engage 
in substantially gainful employment.  

The examiner should address the following 
questions:

a)  In addition to his service-
connected disabilities, what other 
disorders does the veteran suffer 
with?  Please describe the severity 
of these disorders.

b)  What is the nature and severity 
of the veteran's service-connected 
disabilities: grade I 
spondylolisthesis, L3 on L4, 
residuals of fracture of the left 
ischium, residuals of fracture of 
the left clavicle, and traumatic 
stricture of the urethra?

c) Without taking his age into 
account, is the veteran precluded 
from obtaining or maintaining any 
gainful employment (consistent with 
his education and occupational 
experience) solely due to his 
service-connected disabilities?

Any opinion provided should include 
discussion of specific evidence of 
record.  If the examiner agrees or 
disagrees with any opinion of record, 
he/she should specify the reasons 
therefore.  The physician must set forth 
the complete rationale underlying any 
conclusions drawn or opinions expressed.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examinations.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case was issued.  The RO 
should then determine whether the veteran 
meets the rating criteria for TDIU set 
forth in 38 C.F.R. §§ 4.15, or 4.16(a).  
The RO should also determine whether the 
veteran is precluded, solely by his 
service-connected disabilities, from 
following a substantially gainful 
occupation and, if he is so precluded, 
assign TDIU, if appropriate.  

5.  If the benefits sought on appeal 
remain denied, the RO must furnish the 
veteran and his representative an 
appropriate supplemental statement of the 
case to and allow them a reasonable 
period of time to respond.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal, including VCAA and any other 
legal precedent. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

